Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 (Figure 12) in the reply filed on 8/3/2022 is acknowledged.  The traversal is on the ground(s) that all present claims are generic and Figure 12 illustrates an embodiment without a fifth protrusion, whereas Figures 1 and 4 illustrate an embodiment with a fifth protrusion. Further, as discussed in paragraph [0064], aspects of Figures 2, 3, and 5-10 refer to features present regardless of the design of the medical packaging 200 or 300 (e.g. Figures 1 and 4 or Figure 12). (see, also at least paragraph [0060] where features of Figure 2 are referenced in regards to Figure 12). Applicant’s arguments are persuasive. Therefore the restriction requirement mailed 6/3/2022 is withdrawn. Claims 1-21 will be examined on their merits at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixto et al. (US 8,685,068).
Regarding claim 1, Sixto discloses a medical device packaging (tray at 22 – See Fig. 3) capable of housing a medical device, the medical device packaging comprising: a front wall (See Fig. 3 labeled below), a back wall (See Fig. 3 labeled below), a bottom wall (at 26), a first side wall (See Fig. 3 labeled below), and a second side wall (See Fig. 3 labeled below), wherein the front wall includes a front lip (See Fig. 3 labeled below) positioned between a first portion (recessed portion at 42 - See Fig. 3 labeled below) and a second portion (recessed portion at 42 - See Fig. 3 labeled below) of the front wall; wherein the front lip has a height that is greater than a height of the first portion and the second portion of the front wall; wherein a first protrusion (See Fig. 3 labeled below) extends from an inner surface of the front wall, wherein the front wall and the back wall extend upward from the bottom wall in a y-direction, wherein the bottom wall extends between the first side wall and the second side wall in the x-direction, and wherein the first side wall and the second side wall extend between the front wall and the back wall in the z-direction.

    PNG
    media_image1.png
    912
    1012
    media_image1.png
    Greyscale

Regarding claim 2, Sixto discloses an opening (28) is present on the bottom wall adjacent the front wall and wherein a second protrusion (See Fig. 3 labeled above) extends from an inner surface of the bottom wall.
Regarding claim 3, the medical device packaging of Sixto is fully capable of housing an eyelid speculum comprising a central ring having an upper surface, a lower surface, an inner side surface, an outer side surface, a first end, and a second end, wherein the first end and the second end are separated by a gap, and wherein the central ring defines an opening; a first eyelid margin holder extending outwardly from the outer side surface of the central ring at the first end and having an upper portion and a lower portion; a second eyelid margin holder extending outwardly from the outer side surface of the central ring at the second end and having an upper portion and a lower portion; a first finger tab extending upwardly from the upper portion of the first eyelid margin holder; and a second finger tab extending upwardly from the upper portion of the second eyelid margin holder.
Regarding the intended use of the claimed invention “A medical device packaging for housing a medical device”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the medical device (eyelid speculum) is not positively recited in the claims, the prior art must only be capable of housing a medical device in the manner recited in the claims.
Regarding claim 4, an eyelid speculum is capable of being pressed into the medical device packaging of Sixto with the outer surface of the eyelid speculum facing the front wall of the medical device packaging (depending on the type/size/shape of the eyelid speculum).
Regarding claim 5, the eyelid speculum is capable of being pressed into the medical device packaging of Sixto until it locks into the medical device packaging with a click (depending on the type/size/shape of the eyelid speculum).
Regarding claim 6, a medical device is capable of being enclosed within the medical device packaging of Sixto by the first protrusion, the second protrusion, a third protrusion (See Fig. 3 labeled above), and a fourth protrusion (See Fig. 3 labeled above), wherein the third protrusion extends from an inner surface of the first side wall and the fourth protrusion extends from an inner surface of the second side wall.
Regarding claim 7, Sixto discloses the third protrusion is located between the front wall and the second protrusion in the z-direction and the fourth protrusion is located between the front wall and the second protrusion in the z-direction.
Regarding claim 8, Sixto discloses the second protrusion is centrally located on the inner surface of the bottom wall.
Regarding claim 9, an eyelid speculum is capable of being removed from the packaging of Sixto by rotating the finger tabs of the eyelid speculum over the first portion and the second portion of the front wall (depending on the type/size/shape of the eyelid speculum).
Regarding claim 10, Sixto discloses an eyelid speculum is capable of being rotated by an angle of about 500 to about 1000 with respect to the y-direction (depending on the type/size/shape of the eyelid speculum).
Regarding claim 11, the material of the medical device packaging of Sixto can be autoclaved.  
Regarding claim 12, the material of the medical device packaging of Sixto can be sterilized.  
Regarding claim 13, the medical device packaging of Sixto can be disposed after one use.  
Regarding claims 14-15, Sixto discloses a thermoplastic polymer, polypropylene.
Regarding claim 17, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Regarding claim 18, Sixto discloses the first protrusion has a flat bottom surface facing the bottom wall and a length shorter than the distance between the first side wall and the second side wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sixto et al. (US 8,685,068) as applied to claim 1 above.
Regarding claim 16,  Sixto discloses the claimed invention except for the packaging being formed from a biodegradable material. However, Official Notice is taken, that it is old and conventional to form a package from a biodegradable material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the packaging of Sixto from a biodegradable material in order to minimize adverse effects on the environment.    
Regarding claims 19-21, Sixto discloses the claimed invention except for the specific size of the packaging. However, to modify the width, height and length of the packaging of Sixto to have the dimensions as claimed in order to accommodate items of a desired size would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on PTO-892 form which disclose similar medical device packaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735